Case 2:19-cv-13626-DML-MJH ECF No. 8 filed 04/29/20                     PageID.252       Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CHRISTOPHER TUCKER,

               Plaintiff,                                  Case Number 19-13626
v.                                                         Honorable David M. Lawson
                                                           Magistrate Judge Michael J. Hluchaniuk
FBI HEAD QUARTERS, VICTORIA
TUCKER, JOSEPH MAGUIRE,
MEIJER, BOBBIE TUCKER, BUFFY
JEAN TUCKER, MICHELLE TUCKER
LANSDELL, LEO RADVINSKY,
DEFENSE ADVANCED RESEARCH
PROJECT AGENCY, RICK
STRAWCUTTER, JACK BLAKER,
EDWARD LESZYNSKI, JOHN FRYCEK,
JAMES M. MURRAY, FILIPINO LAW,
ADEL SARMIENTO, EUGENIO LOPEZ, III,
MARTIN L. LOPEZ, BENJAMIN EGRON,
and TERESA AMELIA ESPINOZA,

               Defendants.
                                               /

      ORDER ADOPTING REPORT AND RECOMMENDATION, OVERRULING
      OBJECTIONS, AND DISMISSING THE COMPLAINT WITH PREJUDICE

       On December 10, 2019, plaintiff Christopher Tucker, proceeding without counsel, filed his

complaint in this matter. On December 30, 2019, the case was referred to the assigned magistrate

judge for general pretrial management. The matter now is before the Court on a report issued by

Magistrate Judge Michael J. Hluchaniuk in which he recommended that the Court dismiss the case

sua sponte for want of subject matter jurisdiction. The plaintiff timely filed objections to the report

and recommendation, and the matter now is before the Court for a fresh review.

       The filing of timely objections to a report and recommendation requires the court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.
Case 2:19-cv-13626-DML-MJH ECF No. 8 filed 04/29/20                      PageID.253       Page 2 of 6



667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires

the court to re-examine all of the relevant evidence previously reviewed by the magistrate judge

in order to determine whether the recommendation should be accepted, rejected, or modified in

whole or in part. 28 U.S.C. § 636(b)(1). “The filing of objections provides the district court with

the opportunity to consider the specific contentions of the parties and to correct any errors

immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues-

factual and legal-that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

(1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474

F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987)).

       The complaint, which spans 175 pages, is nearly incomprehensible. On the portion of the

civil cover sheet devoted to the basis for jurisdiction, the plaintiff wrote the following, verbatim:

“Constitutional rights, Libel, slander, federal tort injury, forced servitude, human trafficking, cyber

crime, Civil Rights, Organized Crime, Violent Crime, Electronic Warfare (Harassment),

Employment Discrimination. Distraction from my marriage, wife family wants me banned. no one

help me with a original copy of my marriage license.” Compl. at 7. In the space reserved for a

“short and plain statement of the claim,” the plaintiff wrote, in part in a nearly illegible scrawl, the

following (verbatim, with errors as in the original): “Blinded in my right eye with a Directed

Energy Weapon as well as Neural Weapon and Neural Networks, ELF. Job discrimination either

caused by Neural Networks or by the company it’s self. Gang Stalking & Commuinty Mobbing

caused by Devices and some done out of pleasure. [Illegible] used the box on me. BOX =




                                                 -2-
Case 2:19-cv-13626-DML-MJH ECF No. 8 filed 04/29/20                   PageID.254      Page 3 of 6



SACRIFICE.” Id. at 8. The remainder of the more than 170 pages of pleadings consist of verbose,

discursive rantings along several generalized and obviously imaginary themes, which the

magistrate judge summarized in his report as follows:

       The overall theme of Tucker’s complaint is that the “Surveillance Operatives,”
       which he defines as the “Deep State” and/or “Shadow Government,” have been
       working to “hypnotize” and/or brainwash him and his wife through “electronic
       warfare” and “neural weapons.” He alleges various plots or conspiracies related to
       the “Surveillance Operatives” against members of the United States government,
       [including] that defendant Filipino Law “took part of a soft coupe [sic] against
       Donald J. Trump,” among other allegations. He contacted the Federal Bureau of
       Investigation (FBI), the Secret Service, and other federal law enforcement agencies
       to investigate the use of neural weapons and the hacking of his Facebook page, but
       no agency would investigate. He has sued members of a Filipino television station
       for their involvement in sending “neural” messages through their programming and
       sued his past employer, Meijer, for refusing to give him his job back. He also
       believes some of the individual defendants, at least defendant Rick Strawcutter,
       have been assisting the “Surveillance Operatives.” He alleges various other plots
       and conspiracy theories connecting the United States government, the
       “Surveillance Operatives,” and the individual defendants.

Report & Recommendation, ECF No. 6, PageID.207-08. The magistrate judge, after reviewing

the pleadings in their entirety, was unable to discern any recognizable federal cause of action. He

also concluded that, to the extent the complaint could be construed as framing claims for failure to

investigate or prosecute various crimes, such claims would have no basis in the law and the Court

lacked jurisdiction to entertain them.

       The Court has reviewed the complaint and agrees with the magistrate judge that the

complaint must be dismissed for want of subject matter jurisdiction, because it fails to plead

plausibly any facts suggesting the existence of a cognizable case or controversy under federal laws

or statutes, or any other recognized body of law. The complaint also must be dismissed because

it fails to plead any claim for which relief can be granted under any recognized legal theory. See

Fed. R. Civ. P. 12(b)(6).




                                               -3-
Case 2:19-cv-13626-DML-MJH ECF No. 8 filed 04/29/20                     PageID.255       Page 4 of 6



       As the magistrate judge noted, the plaintiff paid the required filing fee when he tendered

his pleadings to the Clerk of Court. The complaint therefore is not subject to routine preliminary

screening by the Court under the authority of 28 U.S.C. § 1915(e), which applies only in cases

where a plaintiff is granted leave to proceed in forma pauperis. However, “a district court may, at

any time, sua sponte dismiss a complaint for lack of subject matter jurisdiction pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure when the allegations of a complaint are totally

implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”

Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (citations omitted). “A complaint is frivolous

when it lacks an arguable basis either in fact or in law,” and it “lacks an arguable or rational basis

in fact if it describes fantastic or delusional scenarios.” Abner v. SBC Ameritech, 86 Fed. Appx.

958 (6th Cir. 2004) (quoting Neitzke v. Williams, 490 U.S. 319, 325, 327-28 (1989)) (quotation

marks omitted). But sua sponte dismissal on this basis “is appropriate in only the rarest of

circumstances where . . . the complaint is deemed totally implausible.” Apple, 183 F.3d at 480;

see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (“[A] [federal] court may dismiss a claim

as factually frivolous . . . if the facts alleged are ‘clearly baseless,’ a category encompassing

allegations that are ‘fanciful,’ ‘fantastic,’ and ‘delusional.’ As those words suggest, a finding of

factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or the

wholly incredible, whether or not there are judicially noticeable facts available to contradict

them.”) (citations omitted). This case falls within those rarest of circumstances.

       It is well settled that “[p]ro se plaintiffs enjoy the benefit of a liberal construction of their

pleadings and filings,” Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999), and “the allegations

of [a] pro se complaint, [are held] to less stringent standards than formal pleadings drafted by

lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972). But notwithstanding the liberal reading of




                                                 -4-
Case 2:19-cv-13626-DML-MJH ECF No. 8 filed 04/29/20                     PageID.256       Page 5 of 6



the pleadings, a complaint still is insufficient to frame a plausible cause of action where it is based

on nothing more than speculation or imagination. “[W]here the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct, the complaint has alleged — but

it has not ‘show[n]’ — ‘that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (quoting Fed. Rule Civ. P. 8(a)(2)).

        Here, the Court is not even able to identify from the pleadings any possibility of a lawful

claim for relief, and the Court is not obligated to entertain a civil action grounded only in the

plaintiff’s imagination. See Dekoven v. Bell, 140 F. Supp. 2d 748, 763 (E.D. Mich.), aff'd, 22 F.

App'x 496 (6th Cir. 2001). After reviewing the record, the Court finds that “[i]t is clear that this

Court is not the forum that can provide [the plaintiff] with the type of assistance [he] truly needs,”

and his “allegations are simply based on some paranoid or delusional fantasy and unsupported

imaginings that [the] [d]efendants and various . . . state and federal officials [and other unnamed

persons and entities, either real or imaginary] are engaged in an elaborate and massive criminal

conspiracy to torture and torment [him].” Marshall v. Stengel, No. 10-159, 2010 WL 1930172, at

*3 (W.D. Ky. May 12, 2010); see also Teddy-Lawrence v. Mellos, No. 11-10980, 2012 WL

3731707, at *1 (E.D. Mich. Aug. 28, 2012), aff’d, No. 12-2192 (6th Cir. Feb. 11, 2013) (“[T]he

complaint itself [is] an agglomeration of incomprehensible claims littered with extraneous detail

and argumentative statements, punctuated with buzzwords and gibberish [and] the pleading

violate[s] all the basic precepts of Federal Rule of Civil Procedure 8 and fail[s] to state an

intelligible claim.”).

        The plaintiff’s “objections” to the report and recommendation lend no more coherent

substance to the case than the pleadings. They consist largely of passages from various federal

and state statutes, with no developed argument explaining their relevance to any claims, and




                                                 -5-
Case 2:19-cv-13626-DML-MJH ECF No. 8 filed 04/29/20                    PageID.257       Page 6 of 6



extended passages evidently culled from scholarly articles on topics such as the effect of radiation

on human physiology. The remainder of the objections merely reiterate and elaborate on the

disjointed surreal narrative that makes up most of the body of the pleadings. Nowhere in the

objections does the plaintiff present any coherent, developed argument identifying any legal error

in the magistrate judge’s conclusions. “[A] general objection to a magistrate’s report, which fails

to specify the issues of contention, does not satisfy the requirement that an objection be filed. The

objections must be clear enough to enable the district court to discern those issues that are

dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995). “[O]bjections

disput[ing] the correctness of the magistrate’s recommendation but fail[ing] to specify the findings

that [the objector] believe[s] [are] in error” are insufficient. Ibid. The plaintiff’s “objections” to

the report comprise no more perceptible legal or factual basis than the complaint itself, and the

plaintiff therefore has not presented any cognizable legal obstacle to adoption of the

recommendation for dismissal.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 6) is

ADOPTED, the plaintiff’s objections (ECF No. 7) are OVERRULED, and the complaint is

DISMISSED WITH PREJUDICE.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: April 29, 2020




                                                -6-
